ACCEPTED
                                                                                  03-14-00553-CV
                                                                                          4113095
                                                                         THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                              2/11/2015 3:32:05 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                        CAUSE NO. 03-14-00553-CV

                        IN THE COURT OF APPEALS                    FILED IN
                                                            3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
                     FOR THE THIRD DISTRICT OF TEXAS        2/11/2015 3:32:05 PM
                                                              JEFFREY D. KYLE
                                                                    Clerk
                               AUSTIN, TEXAS



                     STEVEN PAUL WILSON, APPELLANT
                                      v.
                     CHARLES C. DORBANDT, APPELLEE


                     MOTION FOR EXTENSION OF TIME

     COMES NOW, Appellee Charles C. Dorbandt, and respectfully moves

this Honorable Court for an extension of time in which to file Appellee's

Memorandum in Answer to Appellant's Brief. In support thereof, Appellant

would respectfully show:

     That Appellee has not received, in a timely fashion, all documents

filed by Plaintiff Appellant in this cause of action. Appellee has recently

been informed by the Court that a Brief was due by January 9, 2015. None

was filed and I was given notice of this on Friday, February 6, 2015 at

approximately 6:00 p.m. I am now asking for a short five (5) day

extension of time.
     Wherefore, Appellee would pray that his Motion be Granted.

                                        Chris Dorbandt & Associates, PLLC
                                        7000 N. Mopac Expwy., Ste. 200
                                        Austin, TX 78731
                                        512-407-9700
                                        512-407-9701 (Fax)
                                         Email: cdorbandt@austin-law .com

                                       {~' ~
                                        Charles C. Dorbandt
                                        SBN: 90000837
                                        ProSe


                      CERTIFICATE OF CONFERENCE

     Appellee was not able to discuss this Motion with Plaintiff due to his

incarceration. Appellee has mailed a copy of the enclosed Motion for

Extension of Time to Appellant on the 11th day of February, 2015 .

                                       ~
                                         Charles C. Dorbandt